DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 10, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oravec et al. (US 2019/0191795 A1) as evidenced by Anandhan et al. (NPL titled: Thermoplastic Elastomeric Blend of Nitrile Rubber and Poly(styrene-co-acrylonitrile). I. Effect of Mixing Sequence and Dynamic Vulcanization on Mechanical Properties, attached).
Regarding claim 1, Oravec teaches a method of applying a nitrile coating ([0030],  (as evidenced by Anandhan, nitrile blend is a thermoplastic elastomeric or rubber (Abstract)), said method comprising: gripping an former (31) to be coated; dipping (contacting) the former into the first tank nitrile; and curing the coated object; and forming a nitrile (reads on thermoplastic rubber coating) on the former object as shown in Fig. 3 ([0030], Fig. 3).
Regarding claim 7, Oravec teaches the former or coating object may be dipped a second or more time into the first tank to achieve a desired level of donnability or thickness ([0030]).
Regarding claim 10, Oravec teaches comprising hanging the coated former object in a coagulant and then drying the coagulant and in an oven, implicitly, where excess thermoplastic rubber coating solution will drip from said object and into said drying channel ([0019], Figs. 3 and 4).
Regarding claim 13, Oravec teaches the former object is hanging and drying, therefore implicitly a portion of said nitrile or thermoplastic rubber coating solution is removing from the former object ([0019], [0030], Fig. 3).
Regarding claim 15, Oravec teaches further comprising manipulating a portion of said object such that said manipulated portion protrude outward from said object as shown in Fig. 1 (Fig. 1).
Regarding claim 16, Oravec teaches the former object is treated prior to dipping nitrile dipping as shown in Fig. 4 ([0019], Fig. 4).
Regarding claim 17, Oravec teaches the surface of the former object is brushed (processed) prior to dipping nitrile dipping as shown in Fig. 4 ([0019], Fig. 4).
Regarding claim 18, Oravec teaches a method of applying a nitrile coating ([0030],  (as evidenced by Anandhan, nitrile blend is a thermoplastic elastomeric or rubber (Abstract)), said method comprising: gripping an former (31) to be coated; dipping (contacting) the former into the first tank nitrile, the nitrile coating solution formed by filling the first tank with nitrile in an uniformly melted form as shown in Fig.3, therefore implicitly the nitrile is melted and reads on melting said thermoplastic rubber material, and mixing said thermoplastic rubber material; and curing the coated object; and forming a nitrile (reads on thermoplastic rubber coating) on the former object as shown in Fig. 3 ([0030], Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oravec et al. (US 2019/0191795 A1) as evidenced by Anandhan et al. (NPL titled: Thermoplastic Elastomeric Blend of Nitrile Rubber and Poly(styrene-co-acrylonitrile). I. Effect of Mixing Sequence and Dynamic Vulcanization on Mechanical Properties, attached) as applied to claims 1, 7, 10, 13, and 15-18, and further in view of Anandhan et al. (NPL titled: Thermoplastic Elastomeric Blend of Nitrile Rubber and Poly(styrene-co-acrylonitrile). I. Effect of Mixing Sequence and Dynamic Vulcanization on Mechanical Properties, attached).
Regarding claim 2, Oravec teaches a method as disclosed above, and wherein said curing converts said thermoplastic rubber coating solution from a liquid to a solid and formed a glove ([0030]). Oravec does not explicitly teach wherein said thermoplastic rubber coating solution is formed by filling a vat with thermoplastic rubber material and a bonding agent, and mixing said thermoplastic rubber material and said bonding agent, wherein said bonding agent acts to convert said thermoplastic rubber material from a solid to a liquid.  However, an analogous art, Anandhan teaches a thermoplastic elastomeric blend of Nitrile rubber and Poly(styrene-co-acrylonitrile) they melt-mixing with molten thermoplastics (Abstract), Introduction, page 1976).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a molten thermoplastic to the method of coating in Oravec, because Anandhan disclosed the use of molten thermoplastics to melt the rubber (Introduction, page 1976).  
Regarding claim 3, Oravec teaches a method as disclosed above, and wherein said curing converts said thermoplastic rubber coating solution from a liquid to a solid and formed a glove ([0030]). Oravec does not explicitly teach wherein the ratio of said thermoplastic rubber material to said bonding agent ranges between 1:2 to 1:5. However, an analogous art, Anandhan teaches a thermoplastic elastomeric blend of Nitrile rubber and Poly(styrene-co-acrylonitrile) they melt-mixing with molten thermoplastics, wherein blends of NBR/poly(styrene-co-acrylonitrile) (SAN) is 30: 70 (Introduction, page 1976).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a molten thermoplastic with the ratio to the method of coating in Oravec, because Anandhan disclosed the use of molten thermoplastics to melt the rubber with desired viscosity (Introduction, page 1976).  
Regarding claim 4, Oravec in view of Anandhan teach a method as disclosed above, and wherein said curing converts said thermoplastic rubber coating solution from a liquid to a solid and formed a glove ([0030]). Oravec in view of Anandhan do not explicitly teach wherein said thermoplastic rubber material and said bonding agent react between 24-48 hours, wherein the chemical reaction between the two materials renders said thermoplastic rubber coating solution as a liquid. However, it is recognized the react time is adjusted by changing the ratio of thermoplastic rubber material and bonding agent (Introduction, page 1976).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the reaction time to yield a desired melt viscosity and properties (Introduction, page 1976). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 8, Oravec in view of Anandhan teach a method with a hanging apparatus as disclosed above.  Oravec in view of Anandhan do not explicitly teach wherein said vat is lifted such that said thermoplastic rubber coating solution is in contact with said object.  It is the position of the examiner that the probability of having the tank or vat lifted or not lifted based on the teaching of Oravec does not constitute as “picking and choosing”, because the stability of the tank are relatively small, which are lifted or not lifted.  Although Oravec in view of Anandhan do not explicitly teach the claimed shape & configuration, modifying the apparatus of Oravec in view of Anandhan in the present application to have the shape & configuration recited in the claim is not expected to alter the operation of the device in a patentably distinct way.  Where the configuration of the claimed subject matter is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed subject matter was significant is not patent eligible subject matter. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)
Regarding claim 9, Oravec teaches the former object is hanging from a hanging apparatus and wherein said hanging apparatus is lowered such that said nitrile coating solution is in contact with said object as shown in Fig. 3 (Fig. 3).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oravec et al. (US 2019/0191795 A1) as evidenced by Anandhan et al. (NPL titled: Thermoplastic Elastomeric Blend of Nitrile Rubber and Poly(styrene-co-acrylonitrile). I. Effect of Mixing Sequence and Dynamic Vulcanization on Mechanical Properties, attached) as applied to claims 1, 7, 10, 13, and 15-18, and further in view of Anandhan et al. (NPL titled: Thermoplastic Elastomeric Blend of Nitrile Rubber and Poly(styrene-co-acrylonitrile). I. Effect of Mixing Sequence and Dynamic Vulcanization on Mechanical Properties, attached) as applied to claims 2-4, and as evidenced by Nitriflex (Nitriflex, titled Nitriflex NP 3183NV, ([Datasheet [online]. Nitriflex]. Retrieved from the Internet: <URL: https://www.knowde.com/stores/nitriflex/products/nitriflex-np-3183nv/>, attached), and as evidenced by CROW (CROW, titled STYRENE-ACRYLONITRILE (SAN), ([Datasheet [online]. Nitriflex]. Retrieved from the Internet: <URL: http://polymerdatabase.com/Polymer%20Brands/SAN.html>, attached).
Regarding claim 5, Oravec in view of Anandhan teaches a method comprising a coating solution with blend of Nitrile rubber and Poly(styrene-co-acrylonitrile) as disclosed above.  Oravec in view of Anandhan do not explicitly teach the blend of Nitrile rubber and Poly(styrene-co-acrylonitrile) is transparent.  As evidenced by Nitriflex, NBR is transparent, and as evidenced by CROW, STYRENE-ACRYLONITRILE (SAN) is transparent (see Nitriflex, titled Nitriflex NP 3183NV, and CROW, titled STYRENE-ACRYLONITRILE (SAN) attached).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Oravec et al. (US 2019/0191795 A1) as evidenced by Anandhan et al. (NPL titled: Thermoplastic Elastomeric Blend of Nitrile Rubber and Poly(styrene-co-acrylonitrile). I. Effect of Mixing Sequence and Dynamic Vulcanization on Mechanical Properties, attached) as applied to claims 1, 7, 10, 13, and 15-18, and further in view of Anandhan et al. (NPL titled: Thermoplastic Elastomeric Blend of Nitrile Rubber and Poly(styrene-co-acrylonitrile). I. Effect of Mixing Sequence and Dynamic Vulcanization on Mechanical Properties, attached) as applied to claims 2-4, and further in view of McGlothlin et al. (US2018/0333902 A1).
Regarding claim 6, Oravec in view of Anandhan teaches a method comprising a coating solution with blend of Nitrile rubber and Poly(styrene-co-acrylonitrile) as disclosed above.  Oravec in view of Anandhan do not explicitly teach further comprising mixing one or a plurality of dyes to said thermoplastic rubber coating solution, wherein said one or a plurality of dyes change the color of said thermoplastic rubber coating solution.  However, an analogous art, McGlothin teaches a method of applied a thermoplastic elastomers coating on a former to from a glove, wherein the coating further comprising dyes for example to change color for example ([0018], [0020], [0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a dye to the method of coating in Oravec in view of Anandhan, because McGlothin disclosed a dye may also be included to the formulation, therefore different color of glove will be produced ([0028]).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oravec et al. (US 2019/0191795 A1) as evidenced by Anandhan et al. (NPL titled: Thermoplastic Elastomeric Blend of Nitrile Rubber and Poly(styrene-co-acrylonitrile). I. Effect of Mixing Sequence and Dynamic Vulcanization on Mechanical Properties, attached) as applied to claim 1, 7, 10, 13, and 15-18.
Regarding claim 11, Oravec teaches a method as disclosed above, and wherein said curing converts said thermoplastic rubber coating solution from a liquid to a solid and formed a glove ([0030]). Oravec does not explicitly teach the curing ranges between 24-48 hours. However, it is recognized the curing time is adjusted by changing the curing temperature.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the curing time to yield a desired product as cost consideration ([0030]). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Oravec et al. (US 2019/0191795 A1) as evidenced by Anandhan et al. (NPL titled: Thermoplastic Elastomeric Blend of Nitrile Rubber and Poly(styrene-co-acrylonitrile). I. Effect of Mixing Sequence and Dynamic Vulcanization on Mechanical Properties, attached) as applied to claims 1, 7, 10, 13, and 15-18, and further in view of McGlothlin et al. (US2018/0333902 A1).
Regarding claim 12, Oravec teaches a method as disclosed above. Oravec does not explicitly teach wherein said object is a pet toy.  However, an analogous art, However, an analogous art, McGlothin teaches a method of applied a thermoplastic elastomers coating on a former to form a glove or toy balloons (pet toy) for example ([0002]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an object as toy baslloons to the method of coating in Oravec, because McGlothin disclosed the coating material can applied on different object such as toy balloons ([0002]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oravec et al. (US 2019/0191795 A1) as evidenced by Anandhan et al. (NPL titled: Thermoplastic Elastomeric Blend of Nitrile Rubber and Poly(styrene-co-acrylonitrile). I. Effect of Mixing Sequence and Dynamic Vulcanization on Mechanical Properties, attached) as applied to claims 1, 7, 10, 13, and 15-18, and further in view of Gleser et al. (US2017/0318879 A1).
Regarding claim 14, Oravec teaches a method as disclosed above. Oravec does not explicitly teach further comprising sealing a portion of said object such that said thermoplastic rubber coating solution is prevented from contacting said object.  However, an analogous art, However, an analogous art, Gleser teaches a method of applied a thermoplastic elastomers coating on a former to form a glove comprising sealing a portion of the former so prevented from contacting the former ([0017], [0062]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply sealing a portion to the method of coating in Oravec, because Gleser disclosed different patterning is generated ([0062]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717